Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 has been considered by
the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7 and 10-12 are directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites that a sensor insertion device “gripped by a user’s hand” which positively recites the human body, as the broadest reasonable interpretation of “a user’s hand,” includes a location on the human body. Suggested language would be “configured to be gripped by a user’s hand”.
	Claim 2 recites that a needle insertion operation “is carried out by operating the needle insertion button with a user’s thumb” and the grip portion “is being gripped by the user’s hand” includes a location on the human body. Suggested language would be “operation is configured to be carried out 
	Claim 3 recites that a needle insertion operation “is carried out by operating the needle extraction sleeve such that the user’s hand gripping the grip portion… while the user’s thumb” includes a location on the human body. Suggested language would be “operation is configured to be carried out by operating the needle extraction sleeve such that the user’s hand gripping the grip portion is pulled upward while the user’s thumb”.
	In view of the above, dependent claims 2-7 and 10-12 also fail to recite patent-eligible subject
matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the main body case” in lines 5, 13, and 14. There is insufficient antecedent basis for this limitation in the claim. The term “the main body case” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the main body case” to be “the cylindrical main body case” referred to in claim 1. 

Claim 3 recites the limitation “the needle extraction operation” in line 4. There is insufficient antecedent basis for this limitation in the claim. The term “the needle extraction operation” is not mentioned previous to this claim. 
Claim 4 recites the limitation “the needle insertion operation” line 8. There is insufficient antecedent basis for this limitation in the claim. The term “the needle insertion operation” is not mentioned previous to this claim. 
Claim 4 recites the limitation “a long cylindrical shape” in both lines 2 and 4 with respect to different components, a relative term, which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are no indications as to what dimensions make the component “long” vs. “not long”. 
Claim 6 recites the limitation “a substantially truncated cone shape”, a relative term, which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no information about the metes and bounds of the term “substantially”. It is unclear how truncated the cone shape is.
Claim 12 recites the limitation “the cutout” in line 6. There is insufficient antecedent basis for this limitation in the claim. The term “the cutout” is not mentioned previous to this claim.
Claims 2-7 and 10-12 are rejected by virtue of their dependence upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiteru (U.S. Patent Application Document 2019/0133638; also published as WO 2017/187943 A1), in view of Ohkoshi (U.S. Patent Application Document 2014/0187876) and Watanabe (JP 2005/160789 A).
Regarding claim 1, Yoshiteru teaches a sensor insertion device for inserting a sensor for measuring biological information into a patient's body [fig. 18A; par. 9 and 145], the sensor insertion device comprising: a cylindrical main body case [fig. 18A, element 45] having a lower end opening and an upper end opening [fig. 18A, element 45; par. 145; Examiner notes there must be an upper end 
Yoshiteru does not teach a long cylindrical needle extraction sleeve that is provided slidably around an outer periphery of the main body case.
However, Ohkoshi teaches a long cylindrical needle extraction sleeve that is provided slidably around an outer periphery of the main body case [fig. 11A-11C, element 178; par. 126-127].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Yoshiteru, teaches a long cylindrical needle extraction sleeve that is provided slidably around an outer periphery of the main body case, as taught by
Ohkoshi, since the modification would provide the predictable results of removing the needle from the user.
Yoshiteru does not teach the grip portion further has a finger rest collar that is provided at its upper end portion, and protrudes in a direction intersecting an insertion direction of the sensor, and the finger rest collar has a cutout for guiding a user's finger.

It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Yoshiteru and Ohkoshi, teaches the grip portion further has a finger rest collar that is provided at its upper end portion, and protrudes in a direction intersecting an insertion direction of the sensor, and the finger rest collar has a cutout for guiding a user's finger, as taught by Watanabe, since the modification would provide the predictable results of providing additional comfort for the user.
Regarding claim 2, Yoshiteru further teaches a sensor insertion device for inserting a sensor for measuring biological information into a patient's body [fig. 18A; par. 9 and 145], wherein a needle insertion operation is carried out by operating the needle insertion button with a user's thumb in a state in which the grip portion is being gripped by the user's hand [fig. 21; par. 159].
	Regarding claim 3, Yoshiteru further teaches a sensor insertion device for inserting a sensor for measuring biological information into a patient's body [fig. 18A; par. 9 and 145], wherein, after the needle insertion operation is carried out by using the needle insertion button [fig. 21, element 46], 4the needle extraction operation is carried out by operating the needle extraction sleeve such that the user's hand gripping the grip portion is pulled upward while the user's thumb is still pressing on the needle insertion button [fig. 28A-28E; par. 214-219]
	Regarding claim 4, Yoshiteru  further teaches a sensor insertion device for inserting a sensor for measuring biological information into a patient's body [fig. 18A; par. 9 and 145], wherein the needle insertion button has a long cylindrical shape [fig. 21, element 46] and a first protrusion that protrudes from an outer peripheral surface of the long cylindrical shape [fig. 22A, element 46], the main body case has a long cylindrical shape and an engagement hole that goes through a part of the long cylindrical 
Regarding claim 5, Yoshiteru does not teach a sensor insertion device wherein the grip portion has a larger cross sectional surface area on its upper end side than on its lower end side.
	However, Watanabe teaches a sensor insertion device wherein the grip portion has a larger cross sectional surface area on its upper end side than on its lower end side [fig. 3].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Yoshiteru, Ohkoshi, and Watanabe, teaches a sensor insertion device wherein the grip portion has a larger cross sectional surface area on its upper end side than on its lower end side, as taught by Watanabe, since the modification would provide the predictable results of providing additional comfort for the user.
	Regarding claim 6, Yoshiteru does not teach a sensor insertion device, wherein the grip portion is formed in a substantially truncated cone shape.
	However, Watanabe teaches a sensor insertion device, wherein the grip portion is formed in a substantially truncated cone shape [fig. 3].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Yoshiteru, Ohkoshi, and Watanabe, teaches a sensor insertion device, wherein the grip portion is formed in a substantially truncated cone shape, as taught by Watanabe, since the modification would provide the predictable results of providing additional comfort for the user.
	Regarding claim 10, Yoshiteru further teaches a sensor insertion device for inserting a sensor for measuring biological information into a patient's body [fig. 18A; par. 9 and 145], wherein the main body 
	Regarding claim 11, Yoshiteru does not teach a sensor insertion device, wherein the base portion has an elongated shape.
However, Ohkoshi teaches a sensor insertion device, wherein the base portion has an elongated shape [fig. 8A and 8B, element 134].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Yoshiteru, Ohkoshi, and Watanabe, teaches a sensor insertion device, wherein the base portion has an elongated shape, as taught by Ohkoshi, since the modification would provide the predictable results of creating a sturdier base to keep the sensor insertion device in place.
	Regarding claim 12, Yoshiteru does not teach a sensor insertion device, wherein the main body case further has an elongated base portion that is provided at its lower end portion, and configured to come into contact with a skin of a patient, the base portion is disposed in a state in which a lengthwise direction of an elongated shape is perpendicular to an axis of the main body case, and the cutout of the needle extraction sleeve is formed with a recessed portion facing in a direction perpendicular to a lengthwise direction of the base portion.
	However, Ohkoshi teaches a sensor insertion device, wherein the main body case further has an elongated base portion that is provided at its lower end portion, and configured to come into contact with a skin of a patient [fig. 3, element 42], the base portion is disposed in a state in which a lengthwise direction of an elongated shape is perpendicular to an axis of the main body case [3, element 42], and the cutout of the needle extraction sleeve is formed with a recessed portion facing in a direction perpendicular to a lengthwise direction of the base portion [fig.3, element 42].
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiteru, Ohkoshi, and Watanabe as applied to claim 1 above, and further in view of Haggerty (U.S. Application Publication Document 2017/0078583).
	Regarding claim 7, Yoshiteru does not teach a sensor insertion device, wherein the grip portion has one or more ribs protruding from an outer peripheral surface of the needle extraction sleeve, from an upper end to a lower end.
However, Haggerty teaches a sensor insertion device, wherein the grip portion has one or more ribs protruding from an outer peripheral surface of the needle extraction sleeve, from an upper end to a lower end [fig. 3A, element 16; par. 105].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Yoshiteru, Ohkoshi, and Watanabe, wherein the grip portion has one or more ribs protruding from an outer peripheral surface of the needle extraction sleeve, from an upper end to a lower end, as taught by Haggerty, since the modification would provide the predictable results of providing additional comfort for the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791